Citation Nr: 0704767	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  03-13 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for status post 
osteotomy, left foot, depressed second metatarsal with a corn 
in excess of 10 percent prior to November 11, 2004, and in 
excess of 20 percent as of February 1, 2005.

3.  Entitlement to an increased evaluation for right foot 
hallux valgus, status post arthroplasties, currently 
evaluated as 10 percent disabling.

4.  Entitlement to service connection for disabilities of the 
back and joints.

5.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Washington, 
D.C., issued in April 2002  A hearing was held before a 
Veterans Law Judge in June 2004.  In June 2005, the claim was 
remanded to the RO via the Appeals Management Center (AMC).  
It has been returned to the Board.  

The Veterans Law Judge that conducted the veteran's hearing 
is no longer at the Board.  The veteran has been contacted 
and informed that she could have another hearing.  She 
declined to have another hearing.  


FINDINGS OF FACT

1.  Sarcoidosis is not manifested by cor pulmonale, cardiac 
involvement with congestive heart failure, or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.

2.  Sarcoidosis is not manifested by forced expiratory volume 
in one second (FEV-1) of less than 40 percent of predicted 
value, or by the ratio of forced expiratory volume in one 
second to forced vital capacity (FEV-1/FVC) less than 40 
percent, or by diffusion capacity of the lung for carbon 
monoxide by the single breath method (DLCO (SB)) less than 40 
percent predicted or by maximum exercise capacity less than 
15 ml/kg/minutes oxygen consumption (with cardiac or 
respiratory limitation), or by cor pulmonale (right heart 
failure) or by right ventricular hypertrophy, or by pulmonary 
hypertension (shown by echo or cardiac catheterization), nor 
is/are there episode(s) of acute respiratory failure, nor 
does the veteran require outpatient oxygen therapy.

3.  Status post osteotomy, left foot, depressed second 
metatarsal with a corn is not manifested by moderate foot 
injury prior to November 11, 2004, nor by severe foot injury 
as of February 1, 2005.

4.  Right foot hallux valgus, status post arthroplasties is 
unilateral, and is manifested by not more than resection of 
the metatarsal head.  

5.  There is no competent evidence of current disabilities of 
the back and joints.

6.  Migraine headaches first manifested following service 
separation; there is no competent evidence that current 
headaches are the result of a disease or injury incurred in 
service or that they are due to or aggravated by a service-
connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.1-4.14, 4.97, Diagnostic Codes 6600, 6846 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for status post osteotomy, left foot, depressed second 
metatarsal with a corn have not been met prior to November 
11, 2004; nor have the criteria for an evaluation in excess 
of 20 percent been met at any time as of February 1, 2005.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.59, 4.71a, Diagnostic 
Code 5284 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for right foot hallux valgus, status post arthroplasties have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.59, 
4.71a, Diagnostic Code 5280 (2006).

4.  The criteria for entitlement to service connection for 
disabilities of the back and joints have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

5.  The criteria for entitlement to service connection for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110,  
1112, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  The veteran filed 
this claim in December 2001.  She was notified of the VCAA 
duties to assist and of the information and evidence 
necessary to substantiate the claims by correspondence dated 
in February 2002, August 2003 and July 2005.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
The AMC informed the veteran as to these requirements in 
April 2006.  The Board finds the available medical evidence 
is sufficient for an adequate determination.  The record 
contains extensive VA treatment records.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the appellant.

Increased Rating Claims

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations generally.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Sarcoidosis

The veteran for sarcoidosis in 1985.  Presently, he is rated 
at 60 percent for the disorder.  

684
6
Sarcoidosis:
Ratin
g

Cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary 
disease with fever, night sweats, and weight loss 
despite treatment
100

Pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control
60
Or rate active disease or residuals as chronic bronchitis (DC 
6600) and extra-pulmonary involvement under specific body 
system involved
38 C.F.R. § 4.97, Diagnostic Code 6600 (2006)

660
0
Bronchitis, chronic:
Ratin
g

FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second 
to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart 
failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy
100

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption 
of 15 to 20 ml/kg/min (with cardiorespiratory 
limit)
60
38 C.F.R. § 4.97, Diagnostic Code 6600 (2006)

Of record is a February 2002 VA examination report.  The 
veteran related that she was on Prednisone, 25 mg/day, for 
sarcoidosis.  She reported shortness of breath, skin lesions, 
night sweats, chest pain and recurrent enlarged lymph nodes.  
The examiner observed that a chest X-ray done in October 2001 
showed no acute pulmonary infiltrates, and that a pulmonary 
function test (PFT) report dated in January 2002 showed 
normal flow in volume.  Physical examination revealed no 
cervical, groin, or axillary adenopathy palpated.  
Cardiovascular examination showed no murmurs and no 
cardiomegaly.  Lung fields were clear to auscultation.  The 
veteran reported pain syndromes throughout her body, 
including low back pain, but no limitation on motion.  There 
was no weakness, fatigability, decreased endurance, 
incoordination or flare-ups.  The feet showed bilateral pes 
planus, bilateral hammering of the 4th toe, and bilateral 
hallux valgus, more on the right than left.  There were no 
bunions.  The right foot had a tender surgical scar over the 
big toe and a tender callus over the plantar arch and one 
over the plantar heal.  There was a faint surgical scar over 
the left second toe.  There were tender calluses over the 
metatarsal head of the big toe.  No weakness or fatigability 
of the feet was noted.  The veteran also reported migraine 
headaches with nausea and photophobia but it was noted that 
an MRI performed in June 2001 was normal.  The diagnoses were 
recurrent migraine headaches, on medical treatment; 
sarcoidosis, on medical treatment, symptoms as noted; 
recurrent big toe pain, status post bunionectomy, painful 
callus as noted; status post left foot second metatarsal 
osteotomy, residual pain from callus as noted; osteoporosis, 
on bone density study, recurrent pain in multiple areas, 
diagnosis of multifactor chronic pain syndrome/fibromyalgia.  

An April 2002 pulmonary function test yielded the following 
results:

Pulmonary Function Test (PFT) 
% 
Predicted
FEV-1
91.4
FVC (predicted)
--
DLCO (SB)
--
FEV-1/FVC
79.0
Max exercise. capacity<15 ml/kg/min O2 
consumption
21 ml/kg

Extensive VA treatment records are on file dated from prior 
to the date of claim.  These show ongoing treatment for 
sarcoidosis.  X-rays of the feet dated in September 2004 show 
mild hallux valgus deformity especially on the right side.  A 
bone mass study at that time showed lumbar spine normal and 
the femoral necks were borderline osteoporitic.  

In June 2004, the appellant presented testimony at a hearing 
held in Washington, D.C., before a Veterans' Law Judge who is 
no longer employed by the Board.  The veteran testified as to 
how her sarcoidosis affected her daily activities, causing 
shortness of breath, night sweats and required strong 
medication.  Regarding her orthopedic problems, she testified 
that she experienced pain, and had received steroid shots to 
relieve the problems, and the foot problems she endured 
affected her ability to ambulate.   

The veteran was afforded a VA respiratory examination in 
September 2005.  At that time, the examiner noted the 
veteran's history of sarcoidosis since 1982 in service.  He 
noted that over the years her recurrent symptoms have been 
treated with prednisone and that she was currently on 5 mg of 
prednisone daily since July 2005.  He noted her history of 
pneumonia in 1994 or 1995 and the fact that she stopped 
smoking 12 years ago.  She reported a persistent dry cough 
over the years and at present.  The veteran also reported 
arthralgia, swollen joints, myalgia, headaches, fevers, night 
sweats, shortness of breath, rash, hair loss and visual 
problems.  She reported she could walk about a 1/2 block or 
climb a 1/2 flight of stairs before getting short of breath.  
Also, changing her clothes made her short of breath.  
Carrying a basket of clothes gets her short of breath, as did 
sitting and doing nothing at times.  She did not report 
frequent fevers.  She reported that her weight fluctuated.  

Physical examination revealed mild clubbing of the fingers.  
There was no abnormality noted on percussion of the chest.  
There were a few inspiratory rhonchi heard on chest 
auscultation but lungs were otherwise clear.  Heart rhythm 
was regular, there were no murmurs or gallops.  No cervical, 
supraclavicular, or epitrochlear lymph nodes were noted.  
There was no increased jugular venous distension, 
hepatosplenomegaly or pedal edema noted.  The pulmonary 
function test results were as follows:

Pulmonary Function Test (PFT) 
% 
Predicted
FEV-1
91.9
FVC (predicted)
--
DLCO (SB)
50.8
FEV-1/FVC
78.0
Max exercise. capacity<15 ml/kg/min O2 
consumption
--

FVC and FEV1/FVC were noted to be unchanged when compared to 
the 2002 results.  The DLCO was noted as moderately reduced.  
Chest X-ray and CT showed no active parenchyma of the chest.  
The diagnosis was systemic sarcoidosis, stable on therapy 
with prednisone.  The examiner stated that shortness of 
breath was likely due to sarcoidosis, but there was no cor 
pulmonale, cardiac involvement with congestive heart failure 
or progressive pulmonary disease.  

Additional medical evidence includes VA treatment records 
dated through November 2006 showing complaints of joint pain 
and ongoing medical management of sarcoidosis.  She denied 
weight change in October 2006. 

After review of the foregoing, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for sarcoidosis.  There is no showing that the sarcoidosis 
produced cor pulmonale, cardiac involvement with congestive 
heart failure, or progressive pulmonary disease with fever, 
night sweats, and weight loss despite treatment.  VA 
examination in September 2005, which included a complete 
review of the claims folder, definitively showed that cor 
pulmonale, cardiac involvement with congestive heart failure, 
and progressive pulmonary disease were not present.  
Moreover, the Board's review of the extensive treatment 
record fails to disclose findings of cor pulmonale, cardiac 
involvement with congestive heart failure, or progressive 
pulmonary disease as required for the 100 percent rating 
under DC 6846.  Additionally, the PFT results fail to show 
the criteria for a 100 percent rating under the bronchitis 
criteria found at DC 6600.  The extensive treatment records 
are equally devoid of reference to PFT's or exercise test 
results that demonstrate or even approximate the 
aforementioned 100 percent criteria.  There have been no 
episodes of acute respiratory failure, nor has the veteran 
required outpatient oxygen therapy.  Accordingly, an 
increased disability rating for sarcoidosis is not in order.

Foot Disorders

Service connected status post osteotomy, left foot, depressed 
second metatarsal with a corn was rated at 10 percent 
disabling at the time the veteran filed her claim in December 
2001.  Consistent with 38 C.F.R. § 4.30, the disability 
rating was increased to 100 percent from November 10, 2004, 
through January 2005 due to surgery.  A 20 percent rating is 
in effect as of February 1, 2005, under DC 5284.  The May 
2006 supplemental statement of the case reflects this award 
increase.  

Service connection for right foot hallux valgus, status post 
arthroplasties, was granted in an August 1985 rating 
decision.  The disorder is rated as 10 percent disabling 
under DC 5280.  

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great 
toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006)

528
4
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2006)

In addition to the examinations and treatment described 
above, which involved these foot disorders, the veteran 
underwent podiatry consultation in March 2002 for painful 
calluses of the right foot.  The assessment was multiple 
calluses, with no open lesions.  The veteran reported that 
orthotics had not been helpful, and surgery to remove the 
calluses was discussed.  She underwent right foot fifth digit 
arthroplasty and plantar soft tissue excision in May 2002.  
X-rays dated in November 2004 showed mild hallux valgus of 
both feet, especially on the right side.  The impression was 
a painful left foot with hammer toe of the fifth digit.  The 
veteran underwent left foot arthroplasty and fusion involving 
the hallux and the fifth toe.  

VA orthopedic evaluation performed in August 2005 revealed an 
operative scar over the right great toe with some residual 
bunion formation.  Most of the bone had been removed from the 
right little toe.  There was a recent operative scar over the 
metatarsalphalangeal (MTP) joint of the left great toe.  She 
reported pain with walking in the left foot.  There were 
tender scars on the right heel.  Physical examination of the 
feet revealed stiffness in the right great toe on range of 
motion to about 15 degrees flexion, with no pain.  There was 
moderate stiffness in range of motion of the right great toe, 
but no significant swelling of the feet.  There was about 10 
to 15 degrees flexion of the MTP joint of the left great toe 
but no flexion of the distal interphalangeal (DIP) joint.  X-
rays of the feet revealed left foot status post osteotomy 
with pinning of the first digit and osteotomy of the phalanx 
of the fifth digit and otherwise intact bony structures.  
Right foot showed hallux valgus deformity with first MTP 
joint mild arthopathy, ostomy and arthroplasty of the fifth 
digit, with remaining spaces normal.  

VA neurological examination also performed in August 2005 
showed that the veteran's extremities were free of cyanosis 
and edema, and there was normal strength, reflex, sensation 
and gait.  

VA treatment records dated through November 2006 show that in 
October 2006, the veteran's feet had no edema.  There was 
full range of motion of the toes and no tenderness.  

The medical evidence of record shows that the veteran has 
good use of both feet with subjective complaints of pain.  
Recent treatment records have shown normal gait and minimal 
symptoms, even following the surgery on the left foot.  Prior 
to the surgery, as to the left foot, she is not shown to have 
more than mild to moderate loss of range of motion, 
consistent with the 10 percent rating under DC 5284.  After 
the post-surgical convalescent period, she has had a normal 
gait.  She had full range of motion of the toes and there was 
no tenderness.  None of the evidence indicates that the 
veteran's left foot disability is more than moderate in 
nature prior to the surgery, or more than moderately severe 
in nature after the surgery.  

Furthermore, as to the right foot disorder, the most recent 
VA examination as well as the most recent treatment records 
show no additional manifestations other than hallux valgus, 
unilateral, post operative with resection of metatarsal head 
or severe, equivalent to amputation of great toe.  

The Board has also considered whether the veteran's service-
connected foot disorders may be rated under other Diagnostic 
Codes relating to the feet.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Most of these diagnostic codes, 
however, are simply not applicable to the veteran's service-
connected disability.  It is neither contended nor shown that 
either foot disability involves claw foot (Diagnostic Code 
5278), and there is no showing of  malunion or nonunion of 
the tarsal or metatarsal bones (Diagnostic Code 5283) to a 
degree that would result in an increased rating for either 
foot.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, while the veteran complained of pain associated with 
the feet, "a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a 
higher evaluation.  Thus, the Board finds that 38 C.F.R. §§ 
4.40, 4.45, and 4.59 do not provide a basis for a higher 
rating for either foot.

Neither foot disability results in degenerative arthritis of 
two or more major joints, or joint groups.  Consequently, the 
veteran is not entitled to a higher rating for her feet 
disabilities under the criteria for degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).

The veteran has not met the criteria for a rating in excess 
of 10 percent under any applicable diagnostic code prior to 
November 10, 2004, nor has she met the criterion for a rating 
in excess of 20 percent at any time as of February 1, 2005, 
for the left foot disability.  Accordingly, the preponderance 
of the evidence is against her claim for an increased rating 
for her left foot disability.  Similarly, the veteran has not 
met the criteria for a rating in excess of 10 percent under 
any applicable diagnostic code for the right foot disability.  
Consequently, the preponderance of the evidence is against 
her claim for an increased rating for her right foot 
disability.  

Additional Consideration

The Board has also considered whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent periods of hospitalization for the 
above disorders.  She has reported in several recent 
treatment records that she is working and traveling.  In a 
June 2005 My Health@ VetPilot statement, it was reported that 
the veteran was employed as a paralegal, and went to the gym, 
although she was somewhat limited by shortness of breath.  
Therefore, the interference with her job is not deemed marked 
interference.  In addition, the manifestations of the 
disabilities are those contemplated by the schedular 
criteria.  There is no indication in the record that the 
average industrial impairment from the disability would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, referral of this issue for extra-schedular 
consideration is not in order.

Service Connection Claims

Factual Background

The veteran asserts that service connection is in order for a 
disability characterized as back and joint pains as well as 
for migraine headaches.  

The veteran was granted service connection for inflammatory 
arthritis secondary to sarcoidosis in August 1985.  That 
disorder was later recharacterized and incorporated into the 
rating for sarcoidosis and fibromyalgia.  Specifically, the 
veteran was granted service connection for nonspecific body-
wide arthralgia with chronic fatigue, as secondary to the 
veteran's service connected sarcoidosis, at a 40 percent 
evaluation by a rating decision dated November 1999.  That 
decision was based primarily on the result of an October 1999 
VA examination, which linked the veteran's complaints of body 
wide joint pain and fatigue to her service connected 
sarcoidosis.  In December 2000, this disability was 
recharacterized as fibromyalgia, and the veteran's evaluation 
was continued at a 40 percent evaluation.  As indicated in 
the 2005 Board remand, the veteran now seeks service 
connection for the back and joint pain as separate from 
fibromyalgia.  She contends the back and joint pain had been 
present long before the diagnosis of fibromyalgia.  

As to migraine headaches, the veteran contends these have 
been aggravated by her treatment for her service-connected 
disorders.  

A considerable amount of the medical evidence previously 
discussed in this decision contains findings related to these 
service connection claim and is incorporated herein.  

Because the record fails to disclose a relationship between 
any current back and joint disabilities (other than 
fibromyalgia) and service, or between any current headaches 
and service or service-connected disability, the claims fail.  

VA treatment records show that the veteran's current 
complaints of joint and back pains have been medically 
attributed to fibromyalgia.  VA examination report dated in 
February 2002, noted pain in the back, hips, knees and ankles 
as well as other parts of her body.  The examiner noted the 
diagnosis of fibromyalgia/chronic pain syndrome and also 
noted that previous X-rays of the hips, left knee and lumbar 
spine were normal.  It was noted that a cervical X-ray in 
1998 showed minimal disc bulging without stenosis.  These 
were considered part of the service-connected fibromyalgia.  
The veteran reported no weakness, fatigability, or decreased 
endurance.  Osteoporosis was noted as diagnosed in 1999.  
Migraine headaches, and normal MRI, were reported as noted 
earlier in this decision.  The diagnoses were migraine 
headaches, on medical treatment, osteoporosis, and recurrent 
pains in multiple areas, diagnosis multifactor chronic pain 
syndrome.  

VA treatment records include an August 2004 MRI showing mild 
degenerative changes of the shoulder.  X-ray of the knees at 
that time was unremarkable.  Bone density studies dated in 
September 2004 reflect that the lumbar spine was within 
normal limits.  

As noted in the aforementioned VA examinations, the veteran 
currently has a diagnosis of fibromyalgia.  There is no 
finding of a separate disability of the back or joints.  X-
rays accompanying the August 2005 orthopedic evaluation 
reflect overwhelmingly normal joints including the spine, 
knees, and shoulders.  VA treatment records, including those 
dated in late 2006, show treatment for pains associated with 
arthralgia and fibromyalgia.  

As to headaches, a July 2004 statement from a VA facility 
indicates that a portion of the veteran's headaches may be 
related to her medications.  The examiner noted that the 
veteran was being seen in the neurology department for two 
types of headaches.  One type was migraines, the exact 
etiology of which were unclear.  The other type of headaches 
were chronic headaches which may be associated with her 
medications, but the exact cause of these was also unclear.  

The August 2005 neurology examination reflects the notation 
that the veteran had two types of headaches, chronic 
occurring on most days and migraine occurring monthly, 
reportedly requiring hospitalization four times over the past 
nine years.  The physician opined that there were no clear 
factors for the headaches, but insomnia or skipping meals 
might be related to the onset of migraine headaches.  The 
veteran reported that she believed the severe headaches began 
in 1995 and were complicated with her medication for other 
disorders.  However, the physician pointed out there was no 
clear association between sarcoidosis with the onset or 
severity of migraine type headaches.  The assessment was 
migraine headaches, no clear timing of onset in relation to 
pulmonary sarcoidosis, no evidence of a central nervous 
system sarcoidosis.  The examiner noted that the history of 
the case was fully reviewed. 

Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303(a), 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including arthritis and certain organic diseases of the 
nervous system, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  
The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2006).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Back and Joint Disorder

Although the veteran contends that she has a disability of 
the back and joints related to service, the preponderance of 
the evidence is against such a finding.  The Board finds no 
evidence of in-service disorder aside from the symptoms 
already attributed to service-connected fibromyalgia.  The 
2002 and 2005 medical examination reports, along with the 
extensive treatment records, constitute uncontroverted 
evidence of a current lack of a separate disability of the 
joints and back apart from fibromyalgia.  

In addition, the Board finds that there is no current finding 
of arthritis nor was there arthritis within the one year 
period following service that has not been recharacterized as 
part of the service-connected fibromyalgia.  Clearly, there 
has been no continuity of symptomatology since service to 
link any current joint and back disorder to service.  
Although there is current joint pain, it is attributed to 
fibromyalgia.  There is no competent evidence identifying any 
separate back and joint disorder.  

The Board appreciates the sincerity of the veteran's beliefs.  
However, it is well established that, as a layperson, she is 
not considered capable of opining, no matter how sincerely, 
that she has a condition which is etiologically related to 
service or a service-connected disorder.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no current back and joint 
disability based upon a review of the record.  The 
preponderance of the evidence is against a grant of 
entitlement to service connection for a disorder of the back 
and joints.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Migraine Headaches

Migraine headaches were not shown in service, nor was a 
disease of the organic nervous system shown within a year of 
service separation.  In fact, the veteran contends that her 
headaches are proximately due to or aggravated by medication 
for sarcoidosis.  The preponderance of the evidence is 
against this claim.  The Board notes that the August 2005 
neurological evaluation contained a thorough review of the 
claims folder, to include the July 2004 opinion by the 
treating VA neurologist that the origins of the headaches 
were unclear.  The neurologist opined in August 2005 that 
there was no clear association between the veteran's 
headaches and sarcoidosis.  The examiner's opinion is 
therefore uncontroverted, competent evidence against the 
claim.  Although the veteran has urged that the question as 
to medications was not fully answered, the Board finds that 
the examiner in his response has indicated that there is no 
association between the migraines and sarcoidosis, to include 
the medication she is taking for this disease.  The examiner 
pointed out that there was no timing relationship between the 
headaches and the sarcoidosis.  

Again, the Board appreciates the sincerity of the veteran's 
beliefs.  However, it is well established that, as a 
layperson, she is not considered capable of opining, no 
matter how sincerely, that she has a condition which is 
etiologically related to service or a service-connected 
disorder.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom.  Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no a relationship between 
the current headaches and an injury or disease incurred in 
service or a service-connected disability based upon a review 
of the record.  The preponderance of the evidence is against 
a grant of entitlement to service connection for migraine 
headaches.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




ORDER

An increased evaluation for sarcoidosis, currently evaluated 
as 60 percent disabling, is denied.

An increased evaluation status post osteotomy, left foot, 
depressed second metatarsal with a corn, currently evaluated 
as 10 percent disabling prior to November 10, 2004, and as 20 
percent disabling as of February 1, 2005, is denied.

An increased evaluation for right foot hallux valgus, status 
post arthroplasties, currently evaluated as 10 percent 
disabling, is denied.

Service connection for disabilities of the back and joints is 
denied.

Service connection for migraine headaches is denied.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


